This case originated in justice court, where judgment was for appellee; on appeal to county court of Sabine County, judgment was again for appellee, from which appellant has duly prosecuted his appeal to this court. It is our conclusion that the judgment of the lower court should be affirmed, and it is so ordered. On authority of Associated Indemnity Corp. et al. v. Gatling, Tex. Civ. App. 75 S.W.2d 294; Kozielski v. Williams, Tex. Civ. App. 125 S.W.2d 1118, and Farmers' State Bank of Center v. Harris, Tex. Civ. App. 126 S.W.2d 1216, the affirmance is without written opinion.
Affirmed.
 *Page 313